 In theMatter of HAWKEYE PEARL BUTTON COMPANYandAMALGA-MATED CLOTHING WORKERS OFAMERICACase No. C-512.-DecidedMay 27,1938Button Manufacturing Industry-Settlement:stipulation providing for rein-statement of discharged employee with back pay, and of locked-out employeeswithout backpay-Order:entered on stipulation ; complaint dismissed as tofour employees.Mr. Hyman Abraham Scltulson,for the Board.Allbee d Allbee,of Muscatine, Iowa, for the respondent.Mr. Edgar D. Schultheis,of Muscatine, Iowa, for the Union.Mr. George Turitz,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by AmalgamatedClothingWorkers of America, herein called the Union, throughEdgar D. Schultheis, one of its organizers, the National Labor Rela-tions Board, herein called the Board, by theRegionalDirector forthe Thirteenth Region (Chicago, Illinois), issued its complaint andamended complaint, dated March 23 and March 29, 1938, respec-tively, against Hawkeye Pearl Button Company, Muscatine, Iowa,herein called the respondent, alleging that the respondent had en-gaged in, and was engaging in, unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3), and Section 2(6) and (7), of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.In respect to the unfair labor practices the amended complaintalleged in substance that the respondent discharged and has refusedto reinstate Violet Puckett, an employee of the respondent, andlocked out and discharged and has refused to reinstate 59 other em-ployees of the respondent, for the reason that they joined or assistedthe Union, and engaged in concerted activities with other employees,of the respondent for the purposes of collective bargaining and othermutualaid and protection.Copies of the complaint and'amended491 492NATIONAI. LABOR RELATIONS BOARDcomplaint and notices of hearing thereon were duly served upon therespondent and the Union.The respondent filed answers,verified March 28 and April 1, 1938,respectively,in which it denied all the allegations that it had engagedin unfair labor practices.On April 2,1938, prior to the hearing,scheduled for April 4, 1938,the respondent,the Union,and a representative of the Board enteredinto a stipulation settling the case,whichstipulation was filed withthe Chief Trial Examiner on April 8,1938.The stipulation is asfollows :STIPULATION AND AGREEMENTIt is hereby stipulated amid agreed by and between HawkeyePearlButton Company, hereinafter called the respondent,Amalgamated Clothing Workers of America, hereinafter calledthe Union, and the National Labor Relations Board, hereinaftercalled the Board, that :1.Upon charges duly filed by the Union, through Edgar D.Schultheis, an accredited agent and representative of the Unionfor this purpose, the Board, by Leonard C. Bajork, RegionalDirector for the Thirteenth Region, (Chicago, Illinois), actingpursuant to authority granted in Section 10 (b) of the NationalLabor Relations Act, 49 Stat. 449, hereinafter called the Act, andacting pursuant to Article IV, Section 1, of National LaborRelations Board Rules and Regulations, Series 1, as amended,duly issued a complaint and notice of hearing thereon on March23, 1938, and an amended complaint and notice of hearing thereononMarch 29, 1938, against the respondent.The complaint,amended complaint, and notices of hearing thereon, as well asa copy of National Labor Relations Board Rules and Regula-,tions, Series 1, as amended, were duly served upon the respond-ent and the Union in accordance with National Labor RelationsBoard Rules and Regulations, Series 1, as amended, Article V,Section 1.A hearing was scheduled for 9:30 a. m. on April4, 1938, in the City Hall, Third and Sycamore Streets, City ofMuscatine, County of Muscatine, State of Iowa.2.The respondent is and has been since February 16, 1903, acorporation organized and existing under and by virtue of thelaws of the State of Iowa, having its principal office and place ofbusiness in the City of Muscatine, County of Muscatine, State ofIowa, and is now and has continuously been engaged at a place ofbusiness in the City of Muscatine, County of Muscatine, State ofIowa, in the manufacture, sale and distribution of buttons madefrom clam shells. DECISTO'l\'S AND ORDERS493,The respondent iii the course and conduct of its business oper-ates one large button cutting plant, hereinafter referred to asplant-"A", ,and a number of small button cutting shops in Musca-tine, Iowa,`some of which are controlled and directed by the re-spondent, and others of which are operated by individual pro-prietors, and another button cutting. plant in Keokuk, Iowa, here-inafter referred to as plant "B", for the purpose of cutting buttonblanks from clam shells.The respondent also operates a buttonfinishing plant in Muscatine, Iowa, hereinafter referred to asplant "C", for the purpose of finishing and sorting button blanksout at plants "A" and "B", and at small button cutting shops inMuscatine, Iowa, some of which are controlled and directed by therespondent, and others of which are operated by individualproprietors.3.The respondent admits that it is engaged in interstate com-merce within the meaning of the Act.The raw materials used by the respondent in the course andconduct of its business and in the operation of its plants have beenand are as follows : clam shells, coal, bleaching gas, casein, andgranulated quartz, among others.The approximate total cost.of the raw materials used by the respondent amount to $285,000,for the period from July 1, 1936, to July 1, 1937. From July 1,196, to July 1, 1937, the respondent has purchased approximately60 per cent of its raw materials in States of the United Statesother than the State of Iowa. From July 1, 1936, to July 1, 1937,the respondent, in the course and conduct of its business, causes,and has continuously caused approximately 23 per cent of theraw materials used in the production of its finished buttons to betransported from States of the United States other than the Stateof Iowa, to plant "A" and a number of small button cutting shops,in Muscatine, Iowa, some of which are controlled and directed bythe respondent, and others of which are operated by individualproprietors, and to plant "B", all located in the State of Iowa..The button blanks cut in cutting plants "A" and "B" and a num-ber of small shops in Muscatine, Iowa, some of which are con-trolled and directed by the respondent, and others of which areoperated by individual proprietors, are finished into buttons inplant "C", and then sold for use on undergarments, shirts, etc.From July 1, 1936, to July 1, 1937, the respondent manufactured'at plant "C", 2,000,000 gross of finished buttons.The approxi-mate value of the said finished buttons produced by the respond-ent at plant "C" from July 1, 1936, to July 1, 1937, amounted to-$554,000.From July 1, 1936, to July 1, 1937, the respondent has,shipped by rail and truck approximately 90 per cent of the entire- 494NATIONAL LABOR RELATIONS BOARDoutput of finished buttons manufactured at plant "C", from plant"C" to purchasers in all parts of the United States.4.The Amalgamated Clothing Workers of America is a labororganization within the meaning of Section 2 (5) of the Act.5.The respondent, while engaged at plant "C", on April 10,1937, discharged Violet Puckett, for the reason that she joinedand assisted the Union, and engaged in concerted activities with-other employees in plants "A" and "C" for the purposes of collec-tive bargaining and other mutual aid and protection.On or about July 1, 1937, the respondent, while engaged in theoperations above described at plants "A" and "C" in Muscatine,Iowa, stopped its operations at plant "A", locked out and dis-,charged, and has at all times since said date refused to reinstatea large number of its employees, named in Appendix A, a copyof which is hereto attached,' for the reason that they were engag-ing in labor union activities and were assisting in the formation-and administration of the Union, or had become members thereof,.and engaged in concerted activities with other employees in plants"A" and "C" for the purposes of collective bargaining and othermutual aid and protection.By discharging Violet Puckett and the employees named inAppendix A, the respondent has discriminated against its em-ployees with respect to hire and tenure of employment for thepurpose of discouraging membership in the Union, and that by-such acts the respondent has interfered with, restrained, and-coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The acts of the respondent in discharging and refusing to rein-stateViolet Puckett and the employees named in Appendix A,,constitute violations of Section 8 (1) and (3) of the Act, as allegedin the amended complaint, and said acts occurred in connectionwith the operations of the respondent described herein, and have,and have had, a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and have led andtend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.6.The respondent will cease and desist from :(a) In any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining and1Appendix Ais omitted from the copy here set forth of the stipulation.It is identical-with appendixA attached to the Board's order below. . DECISIONS AND ORDERS495other mutual aid or protection, as guaranteed in Section 7 of theAct.(b)Discouragingmembership in Amalgamated ClothingWorkers of America, or any other labor organization of its em-ployees, by discriminating in regard to hire or tenure of em-ployment or any terms or conditions of employment.7.The respondent will offer Violet Puckett immediate and fullreinstatement to her former position without prejudice to herseniority and other rights and privileges, and pay back pay to,Violet Puckett in the amount of $459.92.The respondent willdeposit this money with the Muscatine Bank and Trust Company,to the account of Harold E. Wilson, as trustee, for Violet Puckettupon the following terms and conditions : Upon approval of thisstipulation and agreement by the National Labor Relations.Board, Harold E. Wilson, Trustee, will pay to Violet Puckett$459.92.Upon notice by the National Labor Relations Board oftheir failure to approve this agreement and stipulation, the $459.92'is to revert back immediately to the respondent.8.The respondent will offer to the employees listed in AppendixA., attached hereto, immediate and full reinstatement, withoutback pay, to their former positions, or to positions similar andsubstantially equivalent to those positions held by said employeesprior to the lockout on July 1, 1937, either in Plant "A", or theTeichmiller Cutting Plant, or any other button cutting shops inMuscatine, Iowa, which are controlled and directed by therespondent, without prejudice to their seniority and other rightsand privileges, dismissing all persons who had been hired by therespondent for the first time since July 1, 1937, in plant "A", orthe Teichmiller Plant, or any other button cutting shops in Mus-catine, Iowa, which are controlled and directed by the respondent.If, after reinstating the employees listed in Appendix A, therespondent determines that business conditions do not require itsentire working force, it may reduce its staff, provided the reduc-tion is made without discrimination against employees becauseof their union activities or affiliation, following a system of-seniority and efficiency.9.The respondent waives its right to hearing as set forth in,Section 10 (b) and (c) of the Act.10.This stipulation and agreement, along with the amendedcharge, the complaint, the answer to the complaint, motion for-continuance, the amended complaint, the answer to the amendedcomplaint, notices of hearing, affidavits of service, the order of-the Regional Director denying the continuance, and NationalLabor Relations Board Rules and Regulations-Series 1, asamended, may be introduced as evidence by filing them with the- -496NATIONALLABOR RELATIONS BOARDChief Trial Examiner of the,National Labor Relations BoardatWashington, D. C.11.Upon this stipulation, if approved by the National LaborRelations Board, an order may forthwith be entered by saidBoard and by the appropriate Circuit Court of Appeals providingas follows :(1)The respondent, Hawkeye Pearl Button Company willcease and desist from violating the Act by :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their rights to self-organization, to-form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining andother mutual aid or protection, as guaranteed in Section 7 of theAct.(b)Discouragingmembership, inAmalgamated ClothingWorkers of America, or any other labor organization of its em-ployees, by discriminating in regard to hire or tenure of employ-ment or any terms or conditions of employment.(2)The respondent, Hawkeye Pearl Button Company, willtake the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Offer Violet Puckett immediate and full reinstatement toher former position without prejudice to her seniority and other-rights and privileges.(b)Pay back pay immediately to Violet Puckett in theamount of $459.92.(c)Offer to the employees listed in Appendix A., attachedhereto, immediate and full reinstatement, without back pay, to-their former positions, or to positions similar and substantiallyequivalent to those positions held by said employees prior to thelockout on July 1, 1937, either in plant "A", or the Teichmiller'Cutting Plant, or any other button cutting shops in Muscatine,Iowa, which are controlled and directed by the respondent with-out prejudice to their seniority or other rights and privileges,dismissing all persons who had been hired by the respondent forthe first time since July 1, 1937, in plant "A", or the Teich-miller Plant, or any other button cutting shops in Muscatine,Iowa, which are controlled and directed by the respondent. If,after reinstating the employees listed in Appendix A, the re-spondent determines that business conditions do not require itsentire working force, it may reduce its staff, provided the reduc-tion is made without discrimination against employees becauseof their union activities or affiliation, following a system ofseniority and efficiency. DECISIONS AND ORDERS497(d)Post immediately in a conspicuous place at plants "A","C", the Teichmiller Cutting Plant, and any other button cut-ting shops in Muscatine, Iowa, which are controlled and directedby the respondent, notices for a period of thirty (30) days afterreceipt of copies of the order to be entered by the National LaborRelations Board to be made hereon.IN WITNESS WHEREOF the parties hereto have caused their handsand seals to be affixed on this 2nd day of April, A. D., 1938.HAWKEYE PEARL BUTTONCOMPANY,AN IOWA CORPORATION,By (S)F.W. HERMANN,Secy.(Title.)AMALGAMATED CLOTHINGWORKERS OF AMERICA,By(s)EDGAR D.SCHULTHEIS,Organizer.(Title.)LEONARD C. BAJORK,Regional Director,By (s) HYMAN ABRAHAM SCHULSON,Attorney,For National Labor Relations Board.By order dated April 11, 1938, the Board, pursuant to Article II,;Section 37, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered that the proceeding be trans-ferred to and continued before the Board.The Board herebyapproves the stipulation referred to.Upon the basis of the above stipulation and the entire record inthe case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHawkeye Pearl Button Company is an Iowa corporation, havingits principal office. and place of business in the city of Muscatine,Iowa.It is engaged in the business of the manufacture, sale, and-distribution of buttons made of clam shells. It operates two buttoncutting plants, one in Muscatine, herein called Plant "A," and the-other in Keokuk, Iowa, herein called Plant "B," and a button finish-ing and sorting plant in Muscatine, herein called Plant "C." It is-stated also in the stipulation referred to above: "The respondent inthe course and conduct of its business operates . . . a number ofsmall button cutting shops in Muscatine, Iowa, some. of which arecontrolled and directed by the respondent and others of which areoperated by individual proprietors . . ."The button blanks cut'inPlants "A" and "B" and in the other button cutting shops men-tioned are made into finished buttons at Plant "C."The raw materials used by the respondent in the operation of itsbusiness are clam shells, coal, bleaching gas, casein, granulated quartz, 498NATIONAL LABOR RELATIONS BOARDand other materials.During the period from July 1, 1936 to July1,1937, the respondent used in its business raw materials costing$285,000, of which approximately 60 per cent were purchased outsideof the State of Iowa. During the same period the respondent manu-factured at its button finishing and sorting plant two million gross offinished buttons, amounting in value to $554,000, of which approxi-mately 90 per cent were shipped to purchasers in all parts of theUnited States.The respondent admits it is engaged in interstatecommerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America is a labor organizationaffiliated with the Committee for Industrial Organization.III.THE UNFAIR LABOR PRACTICESWe find that on April 10, 1937, the respondent, while engaged atPlant "C," discharged Violet Puckett, an employee at Plant "C," andhas at all time since that date refused to employ her, for the reasonthat she joined and assisted the Union, and engaged in concertedactivitieswith other employees in plants "A" and "C" for thepurposes of collective bargaining and other mutual aid andprotection.We find that on or about July 1, 1937, the respondent, while en-gaged in the operations above described at plants "A" and "C,"stopped its operations at Plant "A," locked out and discharged, andhas at all times since that date refused to reinstate, a large numberof its employees, named in appendix A attached hereto, for the rea-son that they were engaging in labor union activities and were assist-ing in the formation and administration of the Union, or had becomemembers thereof, and engaged in concerted activities with other em-ployees in plants "A" and "C" for the purposes of collective bargain-ing and other mutual aid and protection.We find that by the acts mentioned above the respondent has dis-criminated against its employees with respect to hire and tenure ofemployment for the purpose of discouraging membership in theUnion, and has interfered with, restrained, and coerced its employees,in the exercise of rights guaranteed in Section 7 of the Act.Since four employees named in the complaint are not mentionedin the stipulation, we shall, as to them, dismiss the complaint withoutprejudice.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the acts of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondent DECISIONS AND ORDERS499described in Section I above, have a close; intimate, and -substantialrelation to trade, traffic, and commerce among the several States, andhave led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.ORDEROn the basis of the above findings of fact and the above stipula-tion, and upon the entire record in the case,"and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders:1.That the respondent, Hawkeye Pearl Button Company, Musca-tine, Iowa, shall cease and desist from violating the Act by :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the Act;(b)Discouraging membership in Amalgamated Clothing Workersof America, or any other labor organization of its employees, by dis-criminating in regard to hire or tenure of employment or any termsor conditions of employment.2.That the respondent, Hawkeye Pearl Button Company, take thefollowing affirmative action, which the Board finds will effectuatethe policies of the National Labor Relations Act:(a)Offer Violet Puckett immediate and full reinstatement to herformer position without prejudice to her seniority and other rightsand privileges;(b)Pay back pay immediately to Violet Puckett in the amount of$459.92;(c)Offer to the employees listed in appendix A, attached hereto,immediate and full reinstatement, without back pay, to their formerpositions, or to positions similar and substantially equivalent to thosepositions held by said employees prior to the lock-out on July 1, 1937,either in plant "A", or the Teichmiller Cutting Plant, or any otherbutton cutting shops in Muscatine, Iowa, which are controlled anddirected by the respondent, without prejudice to their seniority or,other rights and privileges, dismissing all persons who had been hiredby the respondent for the first time since July 1, 1937, in plant "A",or the Teichmiller Plant, or any other button cutting shops in Musca-tine, Iowa, which are controlled and directed by the respondent.If, after reinstating the employees listed in appendix A, the respond-ent determines that business conditions do not require its entire work-ing force, it may reduce its staff, provided the reduction is made 500NATIONALLABOR RELATIONS BOARDwithout discrimination against employees because of their unionactivities or affiliation,following a system of seniority and efficiency ;(d)Post immediately in a conspicuous place at plants"A", "C",the Teichmiller Cutting Plant, and any other button cutting shops-in Muscatine,Iowa, whichare controlled and directed by the respond-ent, notices for a period of thirty(30) days after receipt of copiesof this order.It is further ordered, thatwithrespect to C. R. Brewer,James.Elliott,Hubert Powell,and Fred Schuster,the complaint be, andit hereby is, dismissed without prejudice.APPENDIX AGuy R. BarickmanLemuel BurrowsJesse CoulterLeonard CoulterAndrew DiercksDewey DoakH. DohseLeonard DohseJohn FickEdgar L. FletcherCarl GabrielMatt GillionHenry HagermanW. H. HoneycuttEdward N. JonesJack KneerJ.KnowlesTom LandJohn LaneFrancis LawF. LawrenceB. H. LawsonJames KochneffO. L. McGrewLloyd McKillipNoah MeansFred G MillerN. M. MorrisEd NeelyChester NewtonH. C. NewtonDale NobleHarry NobleA. OsbornDick OsbornBert E. PaulH. PetersdorfJohn PlankWm. PohlmanJohn PowellGene ProffittG. O. RasleyM. RaushenbergerR. RaushenbergerFred RayFred RichardsonFred Richardson, Jr.J.W. RichardsonJoe RyanEdward SmithB.W. StumpAndrew ThornWilliam TobiasOtto ValleyRobert Warren,Harry Wilson,